DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRELIMINARY AMENDMENT
The preliminary amendment filed 12/15/2020 is acknowledged.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Dalian University Of Technology CN110534488 (hereinafter “Dalian”) discloses a IGBT heat dissipation related fields, provide a kind of magnetic fluid pump installation and test method for IGBT heat dissipation. Magnetic fluid pump installation designed by the present invention, as coolant, can absorb more heats than common water cooling plant using liquid metal, preferably radiate for light chip. Temperature and pressure in magnetic fluid pump inlet pipeline and outlet conduit can be monitored in real time by temperature sensor and pressure sensor to change, the temperature change of light chip can be observed in real time by thermal imaging system. The test method of magnetic fluid pump installation for IGBT heat dissipation proposed by the invention is simple and easy, magnetic fluid can be driven to flow to the positive and negative electrode energization in magnetic fluid pump under the influence of a magnetic field, and water cooling equipment can be the magnetic fluid heat dissipation in magnetic fluid pump. Test method proposed by the invention can test magnetic fluid different in flow rate to the heat 
However, Dalian fails to disclose the magnetofluid pump lower shell  is connected with the water-cooling device by a magnetofluid pump water inlet pipe  and a magnetofluid pump water outlet pipe , wherein the magnetofluid pump water outlet pipe  is connected with the magnetofluid pump lower shell  by flanges, and the magnetofluid pump water inlet pipe  is connected with the magnetofluid pump lower shell  by flanges; the magnetofluid pump pipe  is connected with the magnetofluid pump upper shell  by threads; a magnetic field is generated by the magnet S pole A  and the magnet N pole A , an electric field is generated by the positive electrode  and the negative electrode , and the liquid metal moves upwards under the co-action of the electric field and the magnetic field; similarly, under the action of a magnetic field generated by the magnet S pole B  and the magnet N pole B  and an electric field generated by the negative electrode  and the positive electrode , the liquid metal moves downwards; the water-cooling device is a piece of water-cooling equipment , which is used to dissipate heat for the liquid metal in the magnetofluid pump; water-cooling equipment  is connected with the magnetofluid pump water inlet pipe  and the magnetofluid pump water outlet pipe  both by flanges; the pressure measuring devices are a pressure sensor A  and a pressure sensor B , which are respectively arranged on the magnetofluid pump water inlet pipe  and the magnetofluid pump water outlet pipe , and are used to measure the pressure in the magnetofluid pump water inlet pipe  and the magnetofluid pump water outlet pipe ; the temperature measuring devices are a temperature sensor A , a temperature sensor B  and a thermal imager , which are respectively arranged on the magnetofluid pump water inlet pipe , the magnetofluid pump water outlet pipe  and the IGBT chipset, and are used to measure the temperature of the magnetofluid pump water inlet pipe , the 
BEIJING XIAOMI MOBILE SOFTWARE CO. LTD CN109271008 (hereinafter “Beijing”) discloses an external cooling system and electronic equipments. A kind of external cooling system, the external cooling system can be docked with the local cooling system in electronic equipment, and the local cooling system and the external cooling system are capable of forming the first circulation access for cycle fluid flowing after docking. By docking local cooling system and external cooling system to form first circulation access in the embodiment of the present disclosure, such cycle fluid can be cooling simultaneously by local cooling system and external cooling system after heat absorption, so as to accelerate radiating efficiency. Moreover, being electronic device heat dissipation by local cooling system in the present embodiment when electronics setting radiating requirements are lower, external cooling system can achieve heat dissipation and energy-efficient unification without accessing electronic device. In addition, can reduce the thickness of electronic device since external cooling system is arranged except electronic device; guarantee the lightening design of electronic device. (Fig 1a-9)
However, Beijing fails to disclose the magnetofluid pump lower shell  is connected with the water-cooling device by a magnetofluid pump water inlet pipe  and a magnetofluid pump water outlet pipe , wherein the magnetofluid pump water outlet pipe  is connected with the magnetofluid pump lower shell  by flanges, and the magnetofluid pump water inlet pipe  is 

Prior arts such as Dalian and Beijing made available do not teach, or fairly suggest, the magnetofluid pump lower shell  is connected with the water-cooling device by a magnetofluid pump water inlet pipe  and a magnetofluid pump water outlet pipe , wherein the magnetofluid pump water outlet pipe  is connected with the magnetofluid pump lower shell  by flanges, and the magnetofluid pump water inlet pipe  is connected with the magnetofluid pump lower shell  by flanges; the magnetofluid pump pipe  is connected with the magnetofluid pump upper shell  by threads; a magnetic field is generated by the magnet S pole A  and the magnet N pole A , an electric field is generated by the positive electrode  and the negative electrode , and the liquid metal moves upwards under the co-action of the electric field and the magnetic field; similarly, under the action of a magnetic field generated by the magnet S pole B  and the magnet N pole B  and an electric field generated by the negative electrode  and the positive electrode , the liquid metal moves downwards; the water-cooling device is a piece of water-cooling equipment , which is used to dissipate heat for the liquid metal in the magnetofluid pump; water-cooling equipment  is connected with the magnetofluid pump water inlet pipe  and the magnetofluid pump water outlet pipe  both by flanges; the pressure measuring devices are a pressure sensor A  and a pressure sensor B , which are respectively arranged on the magnetofluid pump water inlet pipe  and the magnetofluid pump water outlet pipe , and are used to measure the pressure in the magnetofluid pump water inlet pipe  and the magnetofluid pump water outlet pipe ; the temperature measuring devices are a temperature sensor A , a temperature sensor B  and a thermal imager , which are respectively arranged on the magnetofluid pump water inlet pipe , the magnetofluid pump water outlet pipe  and the IGBT chipset, and are used to measure the temperature of the magnetofluid pump water inlet pipe , the magnetofluid pump water outlet pipe  and the IGBT chipset; and the data acquisition system is an industrial personal computer , is used 
Hence the best prior art of record fails to teach the invention as set forth in claims 1-6 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855